 MILES & SONS TRUCKINGMiles and Sons Trucking Service, Inc. and Construc-tion and Building Material Teamsters, Local291, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America. Case 32-CA-39697 March 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 3 May 1983 Administrative Law Judge JayR. Pollack issued the attached decision. TheCharging Party filed exceptions and a supportingbrief. Respondent filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions2and to adopt the recommendedOrder.We agree with the judge's conclusion that theRespondent was not obligated to bargain withLocal 291 in a unit of bottom dump drivers at thePleasanton facility. There is no evidence that Local291 ever represented the bottom dump drivers in aunit restricted solely to the Pleasanton facility. Onthe contrary, there is a history of multi-employer/multiunion bargaining covering, interalia, the four facilities the Respondent took overfrom its predecessor employer. Local 291 repre-sented the predecessor's Pleasanton drivers underthe multiemployer/multiunion contract in a multi-location unit. Nor did the Respondent's assumptionof the predecessor's operations bring about achange such that the single location became an ap-propriate unit. The Respondent continued to con-duct the same bottom dump operations out of thesame locations, the same employees operated thesame equipment for the same number of hours atall four locations, and the Respondent continued toservice the same customers out of the same loca-tions as did the predecessor employer. It is there-fore evident that, contrary to the allegations of theI Local 291 has excepted to some of the judge's credibility findings.The Board's established policy is not to overrule an administrative lawjudge's credibility resolutions unless the clear preponderance of all therelevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.2 Member Dennis agrees that the complaint should be dismissed in itsentirety, but relies solely on the General Counsel's failure to establishthat Local 291 demanded bargaining, or was the proper bargaining repre-sentative at the Pleasanton location, which the General Counsel allegedwas the appropriate unit.269 NLRB No. 3complaint, the Pleasanton bottom dump drivers donot constitute an appropriate unit and the Respond-ent did not violate the Act by refusing to bargainin that unit. Moreover, we agree with the judge'sfinding that in any event the General Counselfailed to establish that Local 291 requested bargain-ing in a unit restricted to the Pleasanton location.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.DECISIONSTATEMENT OF THE CASEJAY R. POLLACK, Administrative Law Judge. I heardthis case in trial at Oakland, California, on August 16and October 4, 5, 6, 28, and 29, 1982. Pursuant to acharge filed against Miles and Sons Trucking Service,Inc. (the Respondent) on September 29, 1981, by Con-struction and Building Material Teamsters, Local 291 af-filiated with International Brotherhood of Teamsters,Chauffuers, Warehousemen and Helpers of America(Local 291), the Regional Director for Region 32 of theNational Labor Relations Board issued a complaint andnotice of hearing on February 1, 1982, alleging in sub-stance that the Respondent engaged in certain violationsof Section 8(a)(1) and (5) of the National Labor Rela-tions Act, as amended, 29 U.S.C. § 151, et seq., hereincalled the Act. Western Conference of Teamsters (theWestern Conference) was named in the complaint as aparty in interest and served with a copy of the com-plaint.On the first day of the instant hearing, August 16,1982, the General Counsel moved to amend the com-plaint to allege additional violations of Section 8(aX1)and (5) of the Act. The General Counsel's motion wasgranted and a continuance was granted to allow the Re-spondent sufficient time to respond. Thereafter, onAugust 19, the Regional Director issued an amendedcomplaint incorporating all of the amendments madeorally at the hearing. TJe Respondent filed a timelyanswer denying the commission of any alleged unfairlabor practices.The IssuesThe principal questions presented for decision are:1. Whether the Respondent is a successor employer toKaiser Sand and Gravel Company (Kaiser) with respectto bottom dump drivers, previously employed by Kaiser,who were hired by the Respondent at its facility in Plea-santon.2. Whether the Respondent had a duty to bargain withLocal 291 as a successor to Kaiser in a bargaining unitlimited to the bottom dump drivers at the Pleasanton fa-cility.3. Whether the Respondent violated Section 8(a)(5)and (I) by refusing to recognize and bargain with Local291 after July 15, 1981.7 DECISIONS OF NATIONAL LABOR RELATIONS BOARD4. Whether the Respondent violated Section 8(a)(5)and (I) by bargaining with the Western Conference with-out the consent of Local 291.5. Whether the Respondent violated Section 8(a)(5)and (1) by unilaterally changing certain terms and condi-tions of employees of the bottom dump drivers withoutprior notice to and bargaining with Local 291.All parties have been afforded full opportunity to par-ticipate, to introduce relevant evidence, to examine andcross-examine witnesses, and to file briefs. Based on theentire record,' on the briefs filed on behalf of the par-ties,2and on my observation of the demeanor of the wit-nesses, I make the followingFINDINGS OF FACT AND CONCLUSIONSI. JURISDICTIONThe Respondent is a California corporation with anoffice and place of business in Pleasanton, California,where it is engaged in the business of long distance con-tract trucking within the State of California. During the12 months preceding the issuance of the complaint, theRespondent derived gross revenues in excess of $50,000from the transportation of commodities in interstate com-merce. The parties agree that the Respondent functionsas an essential link in the transportation of commoditiesin interstate commerce. Accordingly, the Respondentadmits and I find that the Respondent is an employer en-gaged in commerce and in a business affecting commercewithin the meaning of Section 2(2), (6), and (7) of theAct.II. THE LABOR ORGANIZATION INVOLVEDThere is no issue that Local 291 and the Western Con-ference are now, and both have been at all times materialherein, labor organizations within the meaning of Section2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESThe Respondent and Kaiser Sand and Gravel Compa-ny are subsidiaries of Koppers Company, Inc.3 Prior toJuly 13, 1981, Kaiser operated a fleet of bottom dumptrucks at facilities in Santa Cruz, Walnut Creek, Moun-tain View and Pleasanton, California. Kaiser's bottomdump operations was ancillary to its gravel pit operationat the Pleasanton facility.4Kaiser also operated ready-mix cement trucks and dump trucks. The drivers em-ployed by Kaiser were covered by a multiemployer-mul-tiunion collective-bargaining agreement between the Ag-gregate and Concrete Association (ACA) and Bay AreaBuilding Material Teamsters Locals 78, 216, 287, 291,' On January 7, 1983, the General Counsel filed a motion to correcttranscript. As the motion is unopposed, the motion is granted and thecorrections contained therein are incorporated in the record, sua sponte,as ALJ Exh. 1.2 Only the General Counsel and the Respondent filed post-trial briefs.3 Local 291 originally charged that the Respondent and Kaiser consti-tuted a single employer. However, the General Counsel issued a com-plaint on a successorship theory and expressly disavowed any single em-ployer or alter ego theory.' The Pleasanton facility is also referred to as the Radum facility in therecord.315, and 853.5Kaiser had been a member of the ACAand bound by its multiemployer-multiunion collective-bargaining agreements since at least 1964.Prior to July 15, 1981, the Respondent's operationsconsisted essentially of the transportation of bulk cementand concrete to customers located within the State ofCalifornia. The Respondent operated out of terminals lo-cated in Sunnyvale, Santa Cruz/Felton, Santa Rosa, andLodi, California. The drivers were covered by a singlemultiunion bargaining agreement known as the CementCarriers Supplemental Agreement, which agreement wasentered into by the Respondent and the Western Confer-ence.6The Respondent's bulk cement drivers employedunder this agreement were represented by TeamstersLocals 287 (Sunnyvale), 912 (Santa Cruz/Felton), 980(Santa Rosa), and 439 (Lodi). Local 291 was not partyto, and was not involved in, the Cement Carriers Supple-mental Agreement.In November 1980, the Respondent began discussionswith Kaiser concerning the possibility of the Respond-ent's acquiring Kaiser's bottom dump fleet. In February1981, Herbert Farrer, the Respondent's vice presidentand general manager, met with Robert Plummer, co-chairman of the multiunion negotiating team entitled the"Cement Carriers Committee,"7to discuss the Respond-5 The most recent ACA agreement provides in pertinent part:AGREEMENTThis agreement, entered into by and between the undersigned Em-ployer, AGGREGATES AND CONCRETE ASSOCIATION OFNORTHERN CALIFORNIA, INC., for its members and herein-after called "employers" (listed in Appendix "B") and BAY AREABUILDING MATERIAL TEAMSTERS Locals 78, 216, 287, 291,315 and 853 affiliated with the INTERNATIONAL BROTHER-HOOD OF TEAMSTERS, CHAUFFEURS, AND WARE-HOUSEMEN OF AMERICA, hereinafter called the "Union" cov-ering the employment of persons in the classifications hereinafter setforth by material yards operated by Association members within theterritorial jurisdiction of the above Locals affiliated with the Interna-tional Brotherhood of Teamsters.Each Local Union shall have exclusive jurisdiction over all workcovered by this agreement in its respective counties. Only employeesworking under the jurisdiction of each Local shall perform workunder the terms of this agreement in the geographical area specified.All regular employees and equipment of the individual employerscovered by this agreement in and for these counties shall performwork before any other employees or equipment are utilized.SECTION 1-RECOGNITIONa. The Union is hereby recognized as the representative for bar-gaining purposes of all persons performing work falling within theclassifications hereinafter set forth.b. The Union hereby recognizes Employer as the collective bar-gaining representative for its members within the geographical juris-diction of Local Unions covered by this agreement.c. The employer agrees not to enter into any agreement or con-tract with its employees individually or collectively which in anyway conflicts with the terms and conditions of this agreement. If theEmployer continues to violate this section of the agreement, after re-ceipt of written notice from the Union, the Union may take any legalor economic action against such employer and this section shall notbe subject to grievance procedures of this agreement.The Respondent entered into Cement Carriers Supplemental Agree-ment with the Western Conference on a single-employer basis and not aspart of the California Trucking Association (a multiemployer associationwhich had negotiated the Cement Carriers Supplemental Agreement withthe Western Conference).I The "Cement Carriers Committee" was the Western Conference's ne-gotiating entity for purposes of the Cement Carriers Supplemental Agree-ment.8 MILES & SONS TRUCKINGent's intention to take over Kaiser's bottom dump oper-ations. During this meeting, Farrer outlined for Plummerthe Respondent's intention to acquire Kaiser's bottomdump operations and its intention to relocate certain ofits own bulk cement trucks to the Pleasanton facility.Plummer suggested that Farrer speak with Gene Shep-herd, the negotiating cochairman of the Western Confer-ence's Master Freight Division.Thereafter, in March, Farrer met with Shepherd at theWestern Conference's offices in Los Angeles, California.Farrer told Shepherd that the Respondent was consider-ing the purchase of Kaiser's bottom dump fleet and therelocation of certain of the Respondent's bulk cementtrucks to Kaiser's Pleasanton facility. Farrer told Shep-herd that Kaiser was not receiving a high enough rate ofreturn on its bottom dump operations to satisfy Koppers,the parent company of both the Respondent and Kaiser.Farrer told Shepherd that the Respondent expected tooperate the Kaiser bottom dump operations profitably byreducing the management staff and by operating the fleetas a common carrier. Finally, Farrer told Shepherd thatthe Respondent wanted to operate the bottom dump fleetunder its Cement Carriers Supplemental Agreement.Shepherd told Farrer that he would have to talk to theindividual local unions and get back with Farrer. Shortlythereafter, Farrer sent Shepherd a letter, dated March25, setting forth the Respondent's proposed change ofoperations. Farrer's letter stated, in pertinent part:Miles & Sons Trucking Service and Kaiser Sand &gravel are subsidiaries of Koppers Company, Incor-porated. We are operating two fleets, both have aseparate management team. We intend to combinethe fleets work with one team, thus lowering ourmanagement overhead costs. This planned projectwill demand the Miles & Sons Trucking Service tobe re-located at the Kaiser Sand & Gravel Plant inPleasanton. A new terminal will be established in-creasing the union force in this area by eleven team-sters and lowering the Sunnyvale by eleven.Kaiser Sand & Gravel teamsters are currently partyto an A.C.A. agreement. Our plan will include allteamsters to be signatory to the Western StatesArea Master Agreement, Cement Carriers Supple-mental Agreement.On April 1, Shepherd sent a letter to representatives ofTeamsters Locals 287, 912, 980, 439, 291, 576, 315, and468 calling for a meeting on April 14 of these unions todiscuss the proposed change of operations requested bythe Respondent.8Shortly before the meeting, Shepherdcalled Farrer and requested that Farrer send a represent-ative to the meeting to answer any questions that thelocal unions might have. On April 14, Woody Graham,the Respondent's trucking supervisor, and James Els-berry, Kaiser's manager of industrial relations, attendedShepherd's meeting. Local 291 was represented by, Teamsters Locals 287. 912. 980, and 439 were party to the Respond-ent's Cement Carriers Supplemental Agreement. Teamsters Locals 291and 315 were party to Kaiser's ACA Agreement. Teamsters Locals 576and 468 apparently were not party to either agreement but were inviteddue to a potential effect on their intraunion jurisdiction.Thomas Nunes, secretary-treasurer, and Robert Crow-son, then its president. Also present were Plummer andrepresentatives of six other local unions. Shepherd toldthe union representatives that the Respondent intendedto relocate a member of its then Sunnyvale-based cementhaulers to Pleasanton, and that the Respondent intendedto acquire Kaiser's bottom dump operations.9Nunes im-mediately stated that Local 291's position was that theRespondent's cement haulers if based out of Pleasantonwould be represented by Local 291. Local 468's repre-sentatives asserted that Local 468 would representcement haulers based in Pleasanton. The meeting turnedinto an argument between Local 291 and Local 468 overwho had the right to represent the Respondent's cementhaulers if based out of Pleasanton, and finally ended withthe two local unions agreeing to submit this "jurisdic-tional" dispute to Teamsters Joint Council 7 for resolu-tion. t'After the April 14 meeting, Farrer and Shepherd werein contact with each other concerning the Respondent'sdesire to have the bottom dump drivers placed under theCement Carriers Supplemental Agreement. Shepherdtold Farrer to draft some type of agreement covering thebottom dump drivers guaranteeing the maintenance oftheir then-existing fringe benefits.On May 6, the Western Conference convened a"Change of Operations Committee" to determine wheth-er the Respondent would be allowed to change its oper-ations as previously proposed by Farrer." Farrer metwith various representatives of the various Teamsterslocals representing the Respondent's cement haulers. Al-though Local 291 was given notice of the Change of Op-erations Committee hearing, no one from Local 291 at-tended the hearing. The minutes of the hearing indicatethat Local 291 was represented by Mario Gullo, repre-sentative of Local 287.12 Farrer presented the Respond-ent's proposed changes in two parts: "Phase I" and"Phase 2." As described by Farrer to the committee,"Phase 1" consisted of the Respondent's intent to relo-cate a number of its Sunnyvale-based cement haulers toPleasanton, with the balance of the Sunnyvale equipmentand drivers to be relocated to another of Kaiser's facili-ties in Mountain View. "Phase 2" consisted of the Re-spondent's intent to acquire Kaiser's rock, sand, and9 Thomas Nunes testified that there was no discussion, during thismeeting, relating to any proposal by the Respondent to acquire Kaiser'sbottom dump operations. Crowson could not recall much of what wassaid at the meeting. Nunes gave the impression of trying to argue his casefrom the stand rather then attempting to testify to facts. Shepherd, on theother hand, was an impressive and believable witness. Further, Shep-herd's testimony was substantially corroborated by Elsberry. Thus, I donot credit Nunes on this point.'o Teamsters Joint Council 7 is an organizational entity establishedunder the Teamsters International constitution for the purpose of, interalia. issuing official sanction and resolving internal jurisdictional disputesamong Teamsters local unions."I The change of operations committee is empowered to determinesuch disputes pursuant to the terms of the Western Master FreightAgreement. The Cement Carriers Supplemental Agreement is a rider tothe Western Master Freight Agreement. The Respondent is signatory toboth of said agreements.12 Nunes testified that Gullo was not authorized to represent Local291 at the change of operations hearing Gullo did not testify in the in-stant proceeding.9 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgravel (bottom dump) operations and, following such ac-quisition, the merger of those operations with the Re-spondent's existing operations, including the consolida-tion of maintenance and other functions at the Pleasantonfacility. At the conclusion of the meeting, the committeegranted approval to the Respondent's proposed reloca-tion of its cement haulers from Sunnyvale to Pleasantonand Mountain View. However, the committee deferredapproval of the Respondent's "Phase 2," proposedmerger and consolidation of the Kaiser bottom dump op-erations with the Respondent's existing operations. Thequestion of "Phase 2" was left to the Western Confer-ence.After the committee had deferred approval of "Phase2," Farrer wrote Plummer, on May 20, requesting thatthe Respondent's Cement Carriers Supplemental Agree-ment be amended to include as additional covered com-modities, "rock, sand and gravel." On that same date,Farrer forwarded to Shepherd a proposed "Addendumto Cement Carriers Supplemental Agreement," whichpurported to amend the cement agreement so that itwould "coincide with the present rock, sand and gravel(bottom dump) agreements." Shepherd refused to agreeto Farrer's "Addendum" and told Farrer that all Shep-herd wanted was a "letter of understanding spelling outthose conditions not now presently covered by theCement Agreement." However, Shepherd and Farrerwere essentially in agreement that the bottom dump driv-ers would receive the wages of the Cement Carriers Sup-plemental Agreement and the higher fringe benefits pro-vided for in the ACA Agreement.On May 27, the "Cement Carriers Committee" com-menced a meeting in Reno, Nevada, at which the com-mittee granted approval to Farrer's May 20 request thatrock, sand, and gravel be added as a covered commodityunder the Respondent's Cement Carriers SupplementalAgreement. Shortly thereafter Farrer was informed ofthe committee's decision by either Plummer or Shepherdand the Respondent commenced using its own employ-ees to perform bottom dump work. Prior to May 27, theRespondent owned approximately 14 bottom dump unitsbut these units were not operated by its own employees.Rather, prior to May 27, the Respondent engaged inde-pendent owner-operators to transport its bottom dumpunits, which owner-operators were not covered by theRespondent's collective-bargaining agreement with theWestern Conference.On June 1, the Respondent and Kaiser entered intotwo separate lease agreements providing for the Re-spondent's acquisition of Kaiser's bottom dump oper-ations. One lease provided that the Respondent leasefrom Kaiser "certain real property" located in Pleasan-ton, which property was to be used by the Respondentfor "business office and parking purposes." The secondlease provided that the Respondent lease from Kaiser 27tractors and 75 trailers. Also on June 1, the Respondentrelocated its business offices from Sunnyvale to Pleasan-ton. However, the Respondent did not actually take overKaiser's bottom dump operations until July 16.On June 5, Farrer met with Nunes and Crowson atLocal 291's offices in San Leandro, California. Farrer ex-plained to Nunes and Crowson the Respondent's inten-tion to combine its own bulk cement operations with thebottom dump operations it had just acquired fromKaiser. Nunes testified that Farrer discussed the Re-spondent's intent to relocate a number of its cement haul-ers to the Pleasanton facility but that there was no dis-cussion of bottom dump operations during this meeting.However, Nunes' testimony was contradicted not onlyby Farrer but also by Crowson. Accordingly, I rejectNunes' testimony on this point and credit Farrer's ac-count of the meeting.As mentioned earlier, on April 14, Local 291 andLocal 468 agreed to submit their dispute over whichwould represent the Respondent's cement haulers, whenthose drivers relocated to Pleasanton, to Teamsters JointCouncil 7. On June 17, Teamsters Joint Council 7 issuedthe following award relating to the question of whetherLocal 291 or Local 468 would represent the Respond-ent's Pleasanton-based cement haulers:[T]he jurisdiction of bulk cement work being per-formed by Miles and Sons at Kaiser facility inRadium [sic] is the proper jurisdiction of Local 291with the condition that they (Local 291) accept theexisting contract.Nunes testified that Local 291 "accepted" the award ofthe Teamsters Joint Council 7. However, Local 291 didnot actually assume representation of the cement haulers,apparently because of the condition that Local 291accept the Cement Carriers Supplemental Agreement.On July 7, Elsberry sent a letter to the Western Con-ference, Local 291, and other affected local unions,which letter stated in pertinent part:Kaiser Sand & Gravel Company will cease operat-ing the bottom dump haulers effective July 15,1981. These trucks are now owned by Miles & SonsTrucking Service Inc., and may be operated bythem under the Cement Supplemental Agreement.Any agreement to continue the trucking and theemployment of your members must be made withMr. Herb Farrer, Vice-President and General Man-ager of Miles & Sons Trucking Services, Inc.On July 8, Farrer sent another letter to Shepherd, withcopies to certain affected local unions including Local291, stating in pertinent part:It is unfortunate we did not meet today, as wehad planned. I want to bring you up to date as tothe Miles/Kaiser merger.The Kaiser Sand & Gravel Transport Fleet willnot be operating after July 15, 1981. Commencingon July 16, 1981 all of the Kaiser Sand & Gravelunits will be owned and operated by Miles & SonsTrucking Service.The Miles Management continue [sic] to be infavor of protecting the seniority rights, health &welfare, pension, etc., of the Kaiser Sand & GravelTeamsters. This was incorporated in our proposalsubmitted to you May 20, 1981. (See enclosure)However, if we cannot execute this proposal before10 MILES & SONS TRUCKI!July 15, 1981 we hire teamsters as per our existingWestern States Master Agreement, Article 3, para-graph C.I am confused as to which Union will be repre-senting the Alameda County Teamsters. A reviewof the San Diego hearing reveals Local 468 to havejurisdiction. However, I have been informed JointCouncil 7 has awarded jurisdiction to Local 291.I will appreciate a clarification as we want to callthe correct Union when hiring employees.Is it possible to meet prior to July 15, 1981, toresolve this matter.Enclosed with Farrer's July 8 letter was the "Addendumto Cement Carriers Supplemental Agreement" whichFarrer had previously submitted to Shepherd on May 20and which had already been rejected by Shepherd on theground that only a more simplified "letter of understand-ing" was required.Also on July 8, Crowson met with Kaiser's bottomdump drivers concerning their proposed employment bythe Respondent. Crowson told the drivers that he under-stood that the Respondent would be offering them em-ployment at the wage rate set forth in the Cement Carri-ers Supplemental Agreement as opposed to the rate thatthey were receiving pursuant to the ACA Agreement.Crowson also told the drivers that, if they were dissatis-fied with the situation, Local 291 would file chargeswith the Board to protest the matter. On July 10, Crow-son telephoned Farrer and told Farrer that Kaiser'sbottom dump drivers were upset at rumors that their se-niority would be displaced by the incoming cement haul-ers employed by the Respondent. Crowson asked Farrerif Farrer would meet with the drivers and dispel theserumors. Farrer agreed to meet with the Kaiser drivers atPleasanton and inform the drivers that it was not the Re-spondent's intent to "screw" them out of their seniorityand that the drivers would not be displaced by thecement haulers transferring in from Sunnyvale. Pursuantto this conversation with Crowson, Farrer held a meet-ing, that same afternoon with Kaiser's bottom dumpdrivers at Pleasanton. Farrer told the drivers that he hadbeen unable to talk to them before because he had notbeen given approval by Local 291 but that he had nowhad Local 291's permission to explain the new contractunder which the drivers would be working, if theywanted to continue their employment with the Respond-ent. Farrer said the drivers would receive the terms andconditions of employment set forth in the Cement Carri-ers Supplemental Agreement, as modified by the "Ad-dendum" which Farrer had sent to Shepherd on July 8.Thus, Farrer told the employees that they would be paid$11.11 per hour;' they would continue to receive healthand welfare and pension contributions in accordancewith the 1978-1981 ACA Agreement; they would main-tain their Kaiser seniority; they would continue to re-ceive overtime pay after 8 hours; and they would main-tain their sick leave plan, which was superior to the plan13 This wage rate was higher than that received by the drivers underthe then existing ACA agreement, However, it was less than what theywould have received pursuant to future raises provided for in the 1981-1984 ACA agreement.in the Cement Carriers Supplemental Agreement. Farrertold the drivers that, if they had any objections to work-ing under these conditions, they would let him know,otherwise the drivers' employment status would bechanged from Kaiser employees to the Respondent's em-ployees as of July 15, 1981. None of these drivers ex-pressed objection to the employment conditions set forthby Farrer and all of the drivers were subsequently hiredto work for the Respondent at the Pleasanton facility.On July 16, the Respondent took over the operationsof the Kaiser bottom dump trucks at each of the Kaiserfacilities located in Santa Cruz/Felton, Walnut Creek,Mountain View, and Pleasanton. With respect to Plea-santon, the Respondent hired all 14 of Kaiser's formerbottom dump drivers,t4without any hiatus in their em-ployment, and assigned the drivers to the same equip-ment they had been operating during their employmentby Kaiser. The drivers continued to perform the samework, during the same work hours, and serviced thesame customers as they had prior to July 16. The em-ployees, as of July 17, began receiving the wages andbenefits set forth in Cement Carriers SupplementalAgreement, as modified by Farrer's proposed bottomdump "Addendum."Shortly after July 16, at Shepherd's instruction, Farrerbegan contacting Teamsters Local Unions 912, 315, and287-local unions in whose jurisdictions the Respondentbegan operating bottom dump trucks in order to havethem sign the bottom dump "Addendum" Locals 287,315, 912 signed separate signature pages for the "Adden-dum" on August 5, 7, and 10, respectively. Farrer signedand dated the signature pages on the above dates as well.By telegram dated August 12, Farrer requested thatLocal 291 meet with him and sign a "cement Supplemen-tal and Bottom Dump Addendum."Local 291 made no direct response to Farrer's August18 telegram. However, on August 31, Crowson wroteFarrer a letter in response to Farrer's July 8 letter toShepherd. Crowson's letter, stating that it was written onbehalf of Locals 291, 287 and 315, stated in pertinentpart:We interpret the proposals which you have submit-ted as recognition of the existace [sic] of a separate[sic] appropriate bargaining unit for the Rock, Sandand Gravel drivers who are now employed byMiles and Sons in the operation which was former-ly performed by Kaiser. We agree that a separate[sic] unit is appropriate, and that the drivers in-volved are at the present time covered by no Col-lective Bargaining Agreement.Accordingly, our three (3) Local Unions are re-questing a meeting with you to respond to yourproposal and I submit our proposal for a new agree-ment covering the unit.i4 The Respondent also hired all the Kaiser bottom dump drivers atthe other three locations.II DECISIONS OF NATIONAL LABOR RELATIONS BOARDFarrer did not respond to Crowson's letter.' 5 Thereafter,Crowson wrote a second letter dated September 18,again requesting negotiations for a unit comprised of allformer Kaiser bottom dump drivers. By letter dated Sep-tember 23, Farrer responded to Crowson's request, stat-ing that the Respondent had entered into a collective-bargaining agreement with the Western Conference ofTeamsters which covered the bottom dump drivers inquestion. Farrer suggested that Local 291 contact Shep-herd or Plummer regarding the Respondent's bottomdump drivers and enclosed a Cement Carriers Supple-mental Agreement for execution by Local 291. On Sep-tember 24, Farrer sent a telegram to Local 291 confirm-ing receipt of Crowson's September 18 letter and statingthat he was available to meet with Local 291 on October1. That same morning, Farrer sent a telegram to Shep-herd which stated:Received letter from Local 291 stating they willwithdraw employees if I refuse to negotiate. Italked to Bob Plummer, he agreed to attend meet-ing on Thurdsday, October 1, 1981. This turn ofevents requires your attention. Will you call mewhen you return from Chicago.Also on September 24, Local 291 confirmed, by tele-gram, Farrer's proposed meeting on October 1.However, on September 30, Farrer canceled thescheduled October 1 meeting. On September 29, afterdiscussing Shepherd's objections to the Respondent'sproposed "letter of understanding" to replace the "Ad-dendum," Farrer sent a second draft "letter of under-standing" to Shepherd. The next day, Farrer wroteLocal 291 canceling the October 1 meeting and statingthat it was the Respondent's position that the former em-ployees of Kaiser were covered under the 1979 WesternStates Area Master Agreement and the Cement CarriersSupplemental Agreement which covered cement, sand,and gravel products. Farrer's letter further requested thatLocal 291 advise the Respondent whether or not Local291 accepted the Joint Council 7 award of the bulkcement work with its condition that Local 291 acceptthe existing contract.By letter dated October 2, Crowson advised Farrerthat since the Respondent was refusing to meet withLocal 291, Local 291 would henceforth consider the Re-spondent to be the alter ego of Kaiser and would takethe position that the ACA Agreement appropriately cov-ered the Respondent's bottom dump drivers. The originalcharge in this matter filed on September 29 alleged thatthe Respondent was the alter ego and/or successor toKaiser's bottom dump operations. '6'1 Sometime in early September, Farrer met with Shepherd in Los An-geles and discussed the fact that Locals 287, 315, and 912 had signed sig-nature pages for the "Addendum" but that Local 291 had signed nothing.Shepherd told Farrer to renew his efforts to obtain a signature fromLocal 291.'6 As mentioned earlier, the General Counsel determined not to issue acomplaint on the alter ego theory. While the General Counsel did issue acomplaint on a successorship theory, he alleged the appropriate bargain-ing unit as a single location, i.e., the bottom dump drivers at Pleasantonand consistent therewith alleged a demand and refusal to bargain in thatsame unit.Following the filing of the charge and the issuance ofthe complaint, the Respondent relocated several of itsbottom dump trucks from its Pleasanton facility to otherlocations for economic reasons. On the first day of thetrial, the General Counsel amended the complaint to in-clude allegations that such relocations of the bottomdump trucks were unilateral changes in violation of Sec-tion 8(a)(5) and (1) of the Act.On December 2, Farrer telephoned Shepherd to obtaininformation regarding the proper procedure for the Re-spondent to follow in the event it chose to relocatebottom dump units located in Pleasanton to some otherfacility. On December 21, by letter, Shepherd notifiedFarrer that the Respondent could request "a change ofoperations to close any terminal, redomicle or transferthe work and drivers to another terminal." Shepherd alsonotified Farrer that "Proper notification must also besent to the Freight Division of the Western Conferenceof Teamsters and the affected Local Unions, which Iwould presume, are Locals 287, 315 and 912." However,Shepherd also advised Farrer that "there is no require-ment. ..that Miles and Sons Trucking notify Local 291of the closure of that terminal and/or redomiciling ofthose drivers elsewhere."By letter dated March 29, 1982, Farrer informed Local291 that the Respondent intended to relocate two of itsbottom dump trucks from Pleasanton to Walnut Creek.Farrer's letter ended with the statement, "I anticipatethat a decision will be made shortly. If you wish to dis-cuss this matter with me, please do not hesitate to con-tact me." Farrer's letter did not contain any specific datefor the intended relocation, however, Local 291 was senta copy of the letter from Farrer to Shepherd which gaveApril 15 as the proposed date. Farrer received no re-sponse to the proposed relocation from either Local 291or the Western Conference. On or about April 15, twotrucks and their drivers were transferred to WalnutCreek from Pleasanton.On April 29, Farrer sent a letter to Local 291 advisingLocal 291 of the Respondent's intent to relocate twobottom dump trucks from Pleasanton to Mountain View.Copies of this letter were sent to Local 439 and Local287. Again, Farrer stated that he anticipated a decisionon the relocation would be made shortly and invitedLocal 291 to discuss the matter with him. Within 2months of Farrer's April 29 letter, the two bottom dumpunits were relocated to Mountain View.'7On May 12,Farrer sent another letter to Shepherd, notifying theWestern Conference of an intended relocation of twobottom dump units from Pleasanton to Walnut Creek.Farrer sent Local 291 a copy of this letter. Nunes latercalled Farrer and asked why the Respondent was relo-cating the trucks. Farrer explained that it was economi-cally necessary for the Respondent to relocate the trucksand Nunes did not object. Nunes asked if these were theonly two trucks which were being relocated and Farreranswered that he had relocated a total of six trucks, in-cluding the trucks about which he had earlier notified17 The two drivers involved in this move were not members of Local291 but rather were members of Local 287.12 MILES & SONS TRUCKINGNunes that he intended to transfer. Finally, on June 2,Farrer sent another letter to Shepherd advising the West-ern Conference of the Respondent's intent to relocate abottom dump unit from Pleasanton to Felton by June 10.That same date a separate letter was sent to Local 291,however, Local 291's letter did not mention the June 10deadline. Local 291 did not respond to this letter. Nunestestified, "since I had no response for negotiations, itwould be futile for me to protest the movement of equip-ment." A change of operations hearing was conductedon the movement of the bottom dump unit to Felton andapproval was given to the Respondent to relocate thetruck. The driver assigned to the truck remained at thePleasanton facility.A. Contentions of the PartiesThe General Counsel alleges that the Respondent is asuccessor employer to Kaiser under the Burns case, S amatter which the Respondent does not apparently dis-pute. However, the General Counsel alleges that the Re-spondent is obligated to recognize and bargain withLocal 291 in a bargaining unit limited to bottom dumpdrivers employed at the Respondent's Pleasanton facility,thereby excluding from the bargaining unit the Respond-ent's bottom dump drivers at other locations, and itscement haulers, including cement haulers at Pleasanton.The Respondent contends that the unit alleged in thecomplaint is inappropriate on the ground that the appro-priate unit must be the bargaining unit to which the Re-spondent became a successor employer, i.e., the multi-union/multilocation unit recognized by Kaiser. In the al-ternative, the Respondent argues that the appropriateunit would include all of the Respondent's locations andalso include the Respondent's bulk cement drivers. Fur-ther, the Respondent argues in the alternative that theformer Kaiser bottom dump drivers constituted an accre-tion to the Respondent's existing bargaining unit coveredby its collective-bargaining agreement with the WesternConference.The General Counsel also alleges that the Respondentviolated Section 8(a)(5) and (1) by recognizing and bar-gaining with the Western Conference regarding the unitemployees without the consent of Local 291 and by uni-laterally transferring certain bottom dump trucks fromPleasanton without prior bargaining with Local 291. Ascan be readily seen, these allegations are dependent onthe General Counsel prevailing on the issue of the appro-priate bargaining unit. In addition to the defenses men-tioned above, the Respondent contends that the WesternConference was the agent or implied agent of Local 291and further that Local 291 waived its bargaining rightsby failing to timely request bargaining.B. Analysis and ConclusionsIn Burns, supra, the Supreme Court stated the premise(406 U.S. at 279):'918 NLRB v. Burns Security Services, 406 U.S. 272 (1972)."' Although the Supreme Court alluded to the "recently certified bar-gaining agent" involved in Burns, it has been repeatedly held that whenother factors favoring treating an employer as a successor are present, itis of no significance, as herein, that the union may not have been "recent-Where a bargaining unit remains unchanged and amajority of the employees hired by the new em-ployer are represented by a recently certified bar-gaining agent there is little basis for faulting theBoard's implementation of the express mandates ofSection 8(a)(5) and Section 9(a) by ordering the em-ployer to bargain with the incumbent union.The Board has offered the following guidelines for de-termining whether a successorship bargaining obligationattends the transfer of a business operation:(I) Whether there has been a substantial continuityof the same business operations; (2) whether thenew employer uses the same plant; (3) whether thealleged successor has the same or substantially thesame work force; (4) whether the same jobs existunder the same working conditions; (5) whether heemploys the same supervisors; (6) whether he usesthe same machinery, equipment and methods ofproduction; and (7) whether he manufactures thesame produce or offers the same services.20The Board has held that the keystone is continuity inthe work force, i.e., whether former employees of thepredecessor constitute a majority of the new employer'sunit employees at a date by which the new employer hashired a "representative complement." See, e.g., HudsonRiver Aggregates, 246 NLRB 192 (1979), enfd. 639 F.2d865 (2d Cir. 1981); Pre-Engineered Building Products, 228NLRB 841 fn. 1 (1977).Applying the above legal principles to the instant case,there is no doubt that the Respondent was a successoremployer to Kaiser. The Respondent hired all of Kaiser'sbottom dump drivers, leased all of the equipment former-ly utilized by Kaiser in performing its bottom dump op-erations, and continued to service the same customersout of the same locations and facilities previously utilizedby Kaiser. In Burns, the Supreme Court held that a suc-cessor employer is bound by the substantive provisionsof the predecessor's collective-bargaining agreement withthe incumbent union. As noted earlier, the Respondentdoes not dispute that it is a successor employer toKaiser, rather the Respondent disputes the GeneralCounsel's contention that it was obligated to recognizeand bargain with Local 291 in a unit limited to thebottom dump drivers at the Pleasanton facility.The General Counsel argues that the appropriate unitshould be determined on the basis of traditional commu-nity-of-interest considerations, as if the case arose in thecontext of a Board representation proceeding. The Re-spondent, on the other hand, contends the appropriateunit must be the bargaining unit to which the Respond-ent succeeded, i.e., the unit previously recognized byKaiser.The record indicates a history of multiemployer/-multiunion bargaining covering, inter alia, Kaiser's fourly" certified, or that it may owe its exclusive status to some lawful proc-ess other than Board certification. See Stewart Granite Enterprises, 255NLRB 569, 572 at fn. 16 (1981), and cases cited therein20 Band-Age, Inc., 217 NLRB 449, 452 (1975), enfd. 534 F.2d 1 (IstCir. 1976), cert. denied 429 U.S. 921 (1976)13 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfacilities employing bottom-dump drivers. However,even if the single location was at one time a separate bar-gaining unit, it is well settled that a merger of separatelycertified or recognized units in effect destroys the sepa-rate identities of the individual units. It is also well set-tled that, after such a merger, insistence on separate bar-gaining in single-plant units where the union or unionswere originally recognized is violative of the Act. Wes-tinghouse Electric Corp., 238 NLRB 763, 764 fn. 2 (1978).A case directly on point is White-Westinghouse Corp.,229 NLRB 667 (1977).2' In that case numerous localunions were separately certified or recognized at ap-proximately 42 Westinghouse plants. Bargaining, howev-er, was conducted on a multiplant basis and, as eachplant was certified or recognized, it was immediatelycovered by the multiplant agreement.White purchased Westinghouse's five plant appliancedivisions and assumed the obligations of the multiplantagreement. Upon the expiration of the agreement, how-ever, White refused to bargain on a multiplant basis andsought to establish single-plant units. In his decision,which was adopted by the Board, the administrative lawjudge found (229 NLRB at 672):It is axiomatic that parties to a collective-bargain-ing relationship may, by contract, bargaining histo-ry, or a course of conduct, merge existing certifiedunits into multiplant appropriate units. General Elec-tric Co., 180 NLRB 1094, 1095 (1970); Oil, Chemical& Atomic Workers v. NLRB [486 F.2d 1266] at 1268.The merger of separately certified units, in effect,destroys the separate identity of the individual units.Relying primarily on the history of multiplant bargain-ing, the administrative law judge concluded that the indi-vidual units had merged into a larger, multiplant unit.White was therefore required to bargain on a multiplantbasis even though it had purchased only part of its pre-decessor's unit.22White-Westinghouse is directly applicable to the instantcase. In this case, the Respondent purchased part of aunit which had a long history of multiunion/-multilocation bargaining. Not only were Kaiser's agree-ments companywide, but the right to enter conflictinglocal agreements was expressly prohibited. The GeneralCounsel contends that, unlike the unions in White-Wes-tinghouse, each union signatory to the ACA reserved ju-risdiction over the work to be performed in its respectivecounty. This distinction is, however, unhelpful becausethis reservation, when read in conjunction with the pro-hibition of conflicting agreements, is tantamount to thecontract provision in White-Westinghouse which permit-ted the local unions to enter into nonconflicting local"supplements."Accordingly, the bargaining history reveals that thePleasanton bottom dump drivers were merged into amultiunion/multilocation bargaining unit. Further, thea' Enfd. 604 F.2d 689 (D.C. Cir. 1979).22 The fact that in this case the General Counsel, as opposed to theemployer, seeks to carve out a smaller appropriate unit is immaterial. Theissue is still whether the successor employer stands in the shoes of hispredecesor and must bargain in the unit to which he succeeded.record reveals that Local 291 considered the bargainingunit to be a multiunion/multilocation unit. Accordingly,on August 31 and again on September 18, Local 291 re-quested that the Respondent recognize and bargain withLocal Unions 291, 287, and 315 for a unit comprised ofall former Kaiser bottom dump drivers. On October 2,Local 291 took the position that the Respondent wasKaiser's alter ego and, therefore, bound to themultiunion/multilocation ACA Agreement. The recordcontains no explanation for the complaint allegation thatLocal 291 demanded and the Respondent refused to bar-gain in the single-location unit.23In any event, the Re-spondent succeeded to the multiunion/multilocation andwas obligated to bargain with the unions on such a basisbut was under no obligation to bargain with Local 291on a single-location basis. Therefore, the Respondentcannot be found to have violated Section 8(a)(5) and (1)of the Act as alleged in the complaint.I decline the General Counsel's initiation to determine,as if presented in the context of a Board representationcase leading to an election, whether the bottom dumpdrivers based at Pleasanton would constitute an appropri-ate unit. The problem presented is to determine the con-tours of the unit to which the Respondent succeeded. Al-though it is possible that a unit can be so fragmented bya sale as to require an entirely new determination of ap-propriateness, the record herein does not indicate such afragmentation.24The original unit apparently involvedbottom dump and bulk cement drivers of many employ-ers operating out of many locations; Respondent ac-quired the bottom dump operations of one employer andcontinued to operate it out of the same four locations.The alteration of the unit did not destroy its appropriate-ness and thus the predecessor's agreed-upon unit, ratherthan traditional community of interest concepts, is deter-minative.25 Similarly, the multiunion nature of the in-cumbent union cannot be disregarded as the GeneralCounsel would desire. See Jones Motor Co., 260 NLRB97 (1982).Having found that the General Counsel failed to provethe appropriate unit, an essential element in a refusal-to-bargain case, I recommend dismissal of the complaint. Inso doing, I decline to determine whether the Respondenthas violated the Act on some other theory consistentwith my unit finding. The parties framed the issues andlitigated the case based on the General Counsel's com-plaint allegations. Thus, the Respondent was given nonotice and no meaningful opportunity to fully litigateany additional allegations or theories.2' Accordingly, I23 Accordingly, if the General Counsel prevailed on the appropriateunit, his complaint would have to be dismissed because no demand tobargain by Local 291, and a fortiori no refusal to bargain by the Re-spondent, has been proven in that unit.24 See, e.g., Atlantic Technical Services Corp., 202 NLRB 169 (1973);NLRB v. Band-Age Inc., supra, 534 F.2d at 4, 6.22 See also Zim's Foodliner, 201 NLRB 449 (1973), enfd. 495 F.2d 1131(7th Cir. 1974), cert. denied 419 U.S. 838; Ranch-Way. Inc., 183 NLRB1168 (1970), enfd. 445 F.2d 625 (10th Cir. 1971).26 See Albertson's Inc., 243 NLRB 362 (1979); NLRB v. Blake Con-struction Co., 663 F.2d 272, 279 (D.C. Cir. 1981).14 MILES & SONS TRUCKINGneed not, and do not, reach the issues of whether the Re-spondent violated the Act by dealing with the WesternConference or by relocating certain of its trucks fromPleasanton to other facilities. Such issues were litigatedon the assumption that they were dependent on the Gen-eral Counsel's prevailing as to the appropriate unit.CONCLUSIONS OF LAW1. The Respondent, Miles and Sons Trucking Service,Inc., is an employer within the meaning of Section 2(2)of the Act, engaged in commerce and in a business af-fecting commerce within the meaning of Section 2(6)and (7) of the Act.2. Construction and Building Material Teamsters,Local 291, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica and Western Conference of Teamsters are bothlabor organizations within the meaning of Section 2(5) ofthe Act.3. The General Counsel has failed to establish by apreponderance of the evidence that the Respondent, asalleged in the complaint, as amended, violated Section8(aXS) and (1) of the Act by failing and refusing to rec-ognize and bargain with Local 291 in an appropriate unitwithin the meaning of Section 9(b) of the Act.4. The General Counsel has not established that theRespondent has violated the Act.On the basis of these findings of fact and conclusionsof law and on the entire record in this case, I issue thefollowing recommended27ORDERIt is hereby ordered that the complaint be dismissed inits entirety.2' All outstanding motions inconsistent with this recommended Orderhereby are denied. If no exceptions are filed as provided by Sec. 102.46of the Board's Rules and Regulations, the findings, conclusions, and rec-ommended Order shall, as provided in Sec. 102.48 of the Rules, be adopt-ed by the Board and all objections to them shall be deemed waived forall purposes.15